Citation Nr: 0835659	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as a result of an undiagnosed illness.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1980 to 
April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.    


FINDINGS OF FACT

1.  The veteran had service in the Persian Gulf and is in 
receipt of a Combat Infantryman's Badge.

2.  The veteran's respiratory symptoms have been attributed 
to the known clinical diagnoses of bronchitis, pharyngitis, 
and an upper respiratory infection.  

3.  Bronchitis, pharyngitis, and a chronic upper respiratory 
infection were not manifest during service or for several 
years thereafter; bronchitis, pharyngitis, and chronic upper 
respiratory infection are unrelated to service.  

4.  The veteran's gastrointestinal symptoms have been 
attributed to the known clinical diagnoses of 
gastroenteritis, esophagitis, and, currently, 
gastroesophageal reflux disease (GERD).  

5.  The veteran's currently-diagnosed gastrointestinal 
disorder, GERD, was not manifest during service or for 
several years thereafter; GERD, is unrelated to service.  


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include as a result of an 
undiagnosed illness, was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.311, 3.317 
(2008). 

2.  A gastrointestinal disorder, to include as a result of an 
undiagnosed illness, was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.311, 3.317 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) (2008). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
authorized VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
(including, for example, chronic fatigue syndrome) which 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more within a presumptive period 
following service in the Southwest Asian theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2008).  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  In particular, 
the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now 
codified at 38 C.F.R. § 3.317).  

With exceptions not here applicable, current law requires 
that in order to obtain compensation for an undiagnosed 
illness, the disability in question must not be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(2008).  If a disability is shown to be attributable to a 
known clinical diagnosis, service connection may be 
established for the diagnosed entity on a "direct" basis.    

 Service Connection for a Respiratory Disorder

Service treatment records reflect medical care for an upper 
respiratory infection in December 1991.  Chest X-rays taken 
at that time were normal.  Although at the March 1992 
separation examination the veteran described shortness of 
breath and a chronic cough, his respiratory system was found 
to be normal.  Therefore, the Board finds no evidence of a 
chronic respiratory disorder at the time of discharge.

Post-service medical records reflect the veteran's complaints 
of congestion, a productive cough, a sore throat, and 
intermittent earaches since July 1994.  Significantly, these 
complaints have been attributed to the known clinical 
diagnoses of bronchitis, pharyngitis, and an upper 
respiratory infection.  As a result, service connection is 
not warranted for such symptomatology as due to an 
undiagnosed illness.    

Turning now to the question of whether service connection is 
warranted for a respiratory disorder on a direct basis, the 
Board finds significant that the claims folder contains no 
post-service medical records pertinent to the veteran's 
respiratory complaints for several years after his discharge 
from service.  Specifically, following his April 1992 
separation from service, he did not seek treatment for 
respiratory problems until July 1994, when bronchitis was 
first diagnosed.  Subsequent medical records reflect initial 
diagnoses of pharyngitis in December 1995 and an upper 
respiratory infection in March 2005.  Evidence of elapsed 
time without medical complaint can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
evidence does not attribute the veteran's respiratory 
disorders to active duty, despite his contentions to the 
contrary.  He was diagnosed with bronchitis in June 1996, 
September 1996, December 1996, and December 1997 but there 
was no mention of active duty.  An August 2000 X-ray showed 
probable chronic interstitial changes in both lungs but there 
was no indication that it was related to service.  The most 
recent VA examination revealed that his lungs were clear.

With no chronic disorder shown in service, no respiratory 
complaints for at least two years after service, and no 
medical nexus between his respiratory disorders and active 
duty, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal is denied.  



Service Connection for a Gastrointestinal Disorder

Service treatment records reflect medical care for viral 
gastroenteritis in October 1991.  Although at the March 1992 
separation examination the veteran described heartburn which 
was relieved by Mylanta, no gastrointestinal disorder was 
shown at that time.  Therefore, the Board finds no evidence 
of a chronic gastrointestinal disorder at the time of 
discharge.

Post-service medical records reflect the veteran's complaints 
of vomiting, diarrhea, and heartburn since July 1996.  
Significantly, these gastrointestinal complaints have been 
attributed to the known clinical diagnoses of 
gastroenteritis, esophagitis, and, currently, GERD.  As a 
result, service connection cannot be granted for such 
symptomatology as due to an undiagnosed illness.

Turning now to the question of whether service connection is 
warranted for GERD (the veteran's currently-diagnosed 
gastrointestinal disorder) on a direct basis, the Board finds 
of significance the fact that the claims folder contains no 
post-service medical records pertinent to the veteran's 
gastrointestinal complaints for at least several years after 
his discharge from service.  Specifically, following the 
veteran's April 1992 separation from service, he did not seek 
treatment for gastrointestinal problems until July 1996, when 
gastroenteritis was first diagnosed.  

Subsequent medical records reflect initial diagnoses of 
esophagitis and GERD in February 1999.  More recent medical 
records reflect a confirmed diagnosis of GERD.  As noted 
above, evidence of elapsed time without medical complaint can 
be considered as evidence against the claim.  Maxson, 230 
F.3d at 1333.  

Next, the Board finds that the evidence does not attribute 
the veteran's gastrointestinal disorder to active duty.  In 
July 1996, he reported a several day history of vomiting and 
diarrhea and was diagnosed with gastroenteritis.  In February 
1999, he was diagnosed with severe GERD to all foods but it 
was not attributed to active duty.  Similarly, an August 2000 
note reported a past history of GERD but no indication that 
it was related to service.  

In a September 2003 VA examination, the examiner noted that 
the veteran had undergone an esophagogastroduodenoscopy (EGD) 
in April 2003 and diagnosed with GERD.  VA clinical records 
reflect on-going treatment for GERD; however, none attribute 
it to active duty.  

With n chronic disorder shown in service, no gastrointestinal 
complaints for several years after service, and no medical 
nexus between his gastrointestinal disorder and active duty, 
the Board concludes that the preponderance of the evidence is 
against the claim and the appeal is denied.  

With respect to both service connection claims on appeal, the 
Board has considered the veteran's and his wife's statements 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Significantly, however, post-service evidence does not 
reflect respiratory or gastrointestinal treatment until 
several years after the veteran's separation from service.  
The Board has weighed the veteran's and his wife's statements 
against this absence of documented pertinent complaints or 
treatment for several years following active duty discharge 
and finds that their recollections as to symptoms experienced 
in the past, made in connection with current claims for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through lay statements of record.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
respiratory and gastrointestinal disorders and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

Such circumstances are what have indeed occurred in the 
present case, where the claims folder contains no medical 
evidence associating the veteran's currently diagnosed 
respiratory disorders with his service.  In light of this 
discussion, the Board concludes that the preponderance of the 
evidence is against the claims for service connection.  There 
is no doubt to be otherwise resolved.  As such, the appeals 
are denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims on appeal 
and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in an October 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board.  
Such notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting him, or her, in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claimant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2)  evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3)  an indication that the 
disability or symptoms may be associated with service; and 
(4)  whether there otherwise is sufficient competent medical 
evidence  of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished and that appellate review may, therefore, 
proceed without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

First, service treatment records have been obtained and 
associated with the veteran's claims folder.  Further, 
available pertinent private and VA post-service medical 
records referenced by the veteran have been procured and 
associated with his claims folder.  Also, in the substantive 
appeal which was received at the RO in November 2005, he 
stated both that he wished to present testimony before the 
Board and that he did not desire to have a hearing before the 
Board.  In the following month, he specifically stated that 
he did not wish to present testimony before the Board.  

In addition, the veteran underwent a VA general medical 
examination in September 2003, at which time he was given an 
opportunity to describe his medical complaints.  The Board 
acknowledges that he has not been accorded specialized VA 
examinations relevant to his respiratory and gastrointestinal 
claims and that the examiner who conducted the VA general 
medical examination in September 2003 did not address the 
etiology of the veteran's respiratory and gastrointestinal 
problems.  In this regard, the Board notes that service 
treatment records reflect one-episodes of treatment for an 
upper respiratory infection in December 1991 and viral 
gastroenteritis in October 1991.  Also, at the March 1992 
separation examination, the veteran complained of shortness 
of breath, a chronic cough, and heartburn that was relieved 
by Mylanta.  

Given, however, the absence of competent evidence of chronic 
manifestations of respiratory and gastrointestinal disorders 
during service, no diagnoses of either of these disorders 
until several years after discharge, and no nexus between the 
currently-diagnosed respiratory and gastrointestinal 
disorders and service, a remand for VA examinations pertinent 
to these claims would unduly delay resolution.  In concluding 
that the file contains no competent evidence of a nexus, the 
Board finds that the veteran's statements as to continuity of 
symptomatology lack credibility given the absence of findings 
of respiratory and gastrointestinal pathology for several 
years after discharge from service.

In addition, the Board finds that the available records and 
medical evidence have been obtained and are sufficient to 
make an adequate determination as to the service connection 
claims adjudicated in this decision.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the service connection claims on appeal that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of these issues.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a respiratory disorder, to include as 
a result of an undiagnosed illness, is denied.  

Service connection for a gastrointestinal disorder, to 
include as a result of an undiagnosed illness, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


